 


109 HR 4362 IH: To amend title XIX of the Social Security Act to require the prorating of Medicaid beneficiary contributions in the case of partial coverage of nursing facility services during a month.
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4362 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to require the prorating of Medicaid beneficiary contributions in the case of partial coverage of nursing facility services during a month. 
 
 
1.Prorating Medicaid beneficiary contributions for partial coverage of nursing facility services during a month 
(a)In generalSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended by adding at the end the following new subsection: 
 
(cc)Notwithstanding any other provision of this title, in the case of an individual who is entitled to medical assistance for nursing facility services under this title in a month but who is not receiving such services during the entire month, the amount of any contribution required of the individual during such month with respect to payment for such services shall be pro-rated to reflect the fraction of the month during which the individual is receiving such services.. 
(b)Effective dates 
(1)Except as provided in paragraph (2), the amendment made by subsection (a) shall apply to calendar quarters beginning on or after January 1, 2006, without regard to whether or not final regulations to carry out such amendment have been promulgated by such date. 
(2)In the case of a State plan for medical assistance under title XIX of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirement imposed by the amendment made by subsection (a), the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet this additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature. 
 
